Case 19-12809-JKS              Doc 155        Filed 03/01/19 Entered 03/01/19 17:43:24                            Desc Main
                                             Document      Page 1 of 6


    UNITED STATES BANKRUPTCY COURT
    FOR THE DISTRICT OF NEW JERSEY
      Caption in compliance with D.N.J. LBR 9004-1
                                                                                            Order Filed on March 1, 2019 by
    GIBBONS P.C.                                                                             Clerk U.S. Bankruptcy Court
                                                                                                District of New Jersey
    Karen A. Giannelli, Esq.
    Mark B. Conlan, Esq.
    Brett S. Theisen, Esq.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545
    E-mail: kgiannelli@gibbonslaw.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com
    Proposed Counsel to the Debtors
    and Debtors-in-Possession



    In re:
                                                                   Chapter 11
    NEW ENGLAND MOTOR FREIGHT, INC.,
    et al.,                                                        Case No. 19-12809 (JKS)

                               Debtors. 1                          (Jointly Administered)


         ORDER APPROVING GLOBAL EMPLOYEE SETTLEMENTS PURSUANT
           TO 11 U.S.C. §§ 105(a) AND 363(b) AND BANKRUPTCY RULE 9019

             The relief set forth on the following pages, numbered two (2) through and including six

(6), is hereby ORDERED.



    DATED: March 1, 2019




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as follows:
New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc. (2777); Apex Logistics,
Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); MyJon, LLC (7305); Hollywood Avenue
Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics, LLC (4666).

                                                                                                     2715646.2 115719-100281
Case 19-12809-JKS             Doc 155       Filed 03/01/19 Entered 03/01/19 17:43:24                     Desc Main
                                           Document      Page 2 of 6
Page:          2
Debtors:       New England Motor Freight, Inc., et al.
Case No.:      19-12809 (JKS)
Caption:       Order Approving Global Employee Settlements Pursuant to
               11 U.S.C. §§ 105(a) and 363(b) and Bankruptcy Rule 9019


           Upon consideration of the motion (the “Motion”) of the above captioned debtors and

debtors-in-possession (collectively, the “Debtors”) for entry of an order pursuant to sections

105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule2 9019, approving the terms of

(i) the Union Plant Closing Agreement by and between Debtor New England Motor Freight, Inc.

(“NEMF”) and the International Association of Machinists and Aerospace Workers, including its

affiliated District Lodge 15 and Local Lodge 447 (collectively, the “Union”), (ii) the Union Letter

Agreement, and (iii) the Debtors entry into Non-Union Severance Agreements with respect to

certain terminated Non-Union Employees; and the Court having considered the Supplemental

Colistra Declaration and the Second Supplemental Colistra Declaration and all filed objections to

the Motion, and in consideration of all rights as reserved on the record at the March 1, 2019 hearing

(the “Hearing”); and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the

United States District Court for the District of New Jersey, entered on July 23, 1984, and amended

on September 18, 2012 (Simandle, C.J.); and venue being proper in this Court pursuant to 28

U.S.C. §§ 1408 and 1409; and this matter being a core proceeding under 28 U.S.C. § 157(b)(2);

and Motion Notice having been served by the Debtors on each Union Employee and Non-Union

Employee pursuant to the Motion Notice attached to the Supplemental Colistra Declaration as

Exhibit C (which Motion Notice was approved by the Court on February 22, 2019); and notice of

the Motion being sufficient under the circumstances; and the relief granted herein being subject to

all rights of JP Morgan Chase Bank, N.A. and TD Bank, N.A. with respect to cash collateral; and


2
    Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the Motion.

                                                                                             2715646.2 115719-100281
Case 19-12809-JKS        Doc 155     Filed 03/01/19 Entered 03/01/19 17:43:24              Desc Main
                                    Document      Page 3 of 6
Page:       3
Debtors:    New England Motor Freight, Inc., et al.
Case No.:   19-12809 (JKS)
Caption:    Order Approving Global Employee Settlements Pursuant to
            11 U.S.C. §§ 105(a) and 363(b) and Bankruptcy Rule 9019


it appearing that no other or further notice need be provided; and a hearing having been held to

consider the relief requested in the Motion; and upon the record of the Hearing, and all the

proceedings had before this Court; and any objections to the Motion having been withdrawn or

overruled; and this Court having found and determined that the relief sought in the Motion and its

legal and factual bases establish just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefor,

               IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      The Union Plant Closing Agreement attached to the Supplemental Colistra

 Declaration as Exhibit A, the Union Letter Agreement attached to the Supplemental Colistra

 Declaration as Exhibit B and the Non-Union Severance Agreements with the Non-Union

 Employees substantially in the form attached to the Supplemental Colistra Declaration as Exhibit

 D, as modified to reflect the agreement for additional severance as described below (the

 “Additional Severance Agreement”) and a 14 day period in Section 7 of the Non-Union Severance

 Agreements (collectively, the “Global Settlements”) are hereby approved pursuant to

 Bankruptcy Code Sections 105 and 363 and Bankruptcy Rule 9019.

       3.      The Debtors are authorized to enter into each of the Global Settlements and

 otherwise comply with the provisions set forth in each.

       4.      Authorization of the severance payments and the continuation of medical coverage

 for terminated Employees through April 13, 2019 shall not be deemed to constitute the post-

 petition assumption of any executory contract pursuant to section 365 of the Bankruptcy Code.


                                                                                2715646.2 115719-100281
Case 19-12809-JKS        Doc 155      Filed 03/01/19 Entered 03/01/19 17:43:24               Desc Main
                                     Document      Page 4 of 6
Page:        4
Debtors:     New England Motor Freight, Inc., et al.
Case No.:    19-12809 (JKS)
Caption:     Order Approving Global Employee Settlements Pursuant to
             11 U.S.C. §§ 105(a) and 363(b) and Bankruptcy Rule 9019


        5.      Any payment made pursuant to this Order is not intended and should not be

 construed as an admission as to the validity of any particular claim or a waiver of the Debtors’

 rights to subsequently dispute such claim(s).

        6.      Nothing in this Order shall affect the Debtors’ right to contest in the ordinary course

 of business the amount or validity of any amounts claimed to be due in connection with any

 medical claim submitted by any terminated employee or their respective medical providers.

        7.      Nothing in the Motion or this Order, nor as a result of any payment made pursuant

 to this Order, shall be deemed or construed as (a) an admission as to the validity, amount,

 classification, or priority of any claim against any of the Debtors under the Bankruptcy Code or

 other applicable non-bankruptcy law, (b) a waiver of the rights of any of the Debtors or any other

 party in interest, or shall impair the ability of any of the Debtors or any other party in interest, to

 contest the validity, amount, classification, or priority of any claim, or payment made pursuant to

 this Order; or (c) a promise or requirement to pay any particular claim; (d) an implication or

 admission that any particular claim is of a type specified or defined in the Motion; (e) a request

 or authorization to assume, adopt, or reject any agreement or contract (except the CBAs) pursuant

 to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability,

 or perfection of any lien on, security interest in, or other encumbrance on property of the Debtors'

 estates; or (g) a waiver of any claims or causes of action which may exist against any entity under

 the Bankruptcy Code or any other applicable law.

        8.      As set forth in the Union Letter Agreement, effective as of the date that the last

 Union Employee is terminated, each of the Debtors’ CBAs with the Union shall be deemed


                                                                                  2715646.2 115719-100281
Case 19-12809-JKS        Doc 155     Filed 03/01/19 Entered 03/01/19 17:43:24            Desc Main
                                    Document      Page 5 of 6
Page:        5
Debtors:     New England Motor Freight, Inc., et al.
Case No.:    19-12809 (JKS)
Caption:     Order Approving Global Employee Settlements Pursuant to
             11 U.S.C. §§ 105(a) and 363(b) and Bankruptcy Rule 9019


 terminated, and neither the Union nor any of its members shall have any continuing rights under

 any such CBA, except as otherwise expressly set forth in the Union Plant Closing Agreement.

       9.       As part of the Global Settlements, NEMF agrees to provide the Employees with

 additional severance payments totaling up to an additional $2.7 Million, less Court approved

 attorney’s fees to WARN Action counsel of no more than $300,000, after consideration of an

 application by WARN Action counsel therefor and any objections thereto by any party-in-interest

 (other than the Debtors). Any such additional severance payments to Non-Union Employees will

 be conditioned upon those employees accepting the Non-Union Severance Agreement. Each

 Employee’s pro rata share of the additional severance funds will be paid using the same weighted

 formula (i.e. based on each employee’s respective base salary) as all other severance payments

 being made pursuant to the Global Settlement Agreements. Such additional severance payments

 will be made as promptly as possible upon sufficient funds being available to the NEMF estate as

 determined by NEMF. The pro rata share of any additional severance payment to any Non-Union

 Employee that fails to timely remit an executed Non-Union Severance Agreement will remain the

 property of NEMF’s estate, subject to the reservation of rights placed on the record by counsel to

 the Official Committee of Unsecured Creditors at the Hearing.

       10.      The Debtors are authorized to take all actions reasonably necessary to effectuate

 the relief granted pursuant to this Order.

       11.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) are waived.




                                                                              2715646.2 115719-100281
Case 19-12809-JKS         Doc 155     Filed 03/01/19 Entered 03/01/19 17:43:24              Desc Main
                                     Document      Page 6 of 6
Page:         6
Debtors:      New England Motor Freight, Inc., et al.
Case No.:     19-12809 (JKS)
Caption:      Order Approving Global Employee Settlements Pursuant to
              11 U.S.C. §§ 105(a) and 363(b) and Bankruptcy Rule 9019


        12.      The relief granted in this Order is necessary to avoid immediate and irreparable

 harm to the Debtors and (i) the requirements of Bankruptcy Rule 6003 are deemed satisfied and

 (ii) the requirements of Bankruptcy Rule 6004(h) are waived.

        13.      The requirement set forth in Local Rule 9013-1(a)(3) that any motion be

 accompanied by a memorandum of law is hereby deemed satisfied by the contents of the Motion

 or otherwise waived.

        14.      The Debtors shall serve by regular mail a copy of this Order and the Motion on all

 parties required to receive such service pursuant to D.N.J. LBR 9013-5(f) within two (2) days

 after entry of this Order.

        15.      This Court shall retain exclusive jurisdiction to hear and decide any and all disputes

 related to or arising from the implementation, interpretation or enforcement of this Order.




                                                                                 2715646.2 115719-100281
